348 F.2d 456
FENCO, INC., a corporation, Appellant,v.UNITED STATES of America, Appellee.
No. 9916.
United States Court of Appeals Fourth Circuit.
Argued June 2, 1965.
Decided June 28, 1965.

P. McEvoy Cromwell and William H. Gorman, II, Baltimore, Md. (Hilary W. Gans, Baltimore, Md., on brief), for appellant.
Miss Jeanine Jacobs, Attorney, Department of Justice (Louis F. Oberdorfer, Asst. Atty. Gen., and Lee A. Jackson and Melva M. Graney, Attorneys, Department of Justice, and Thomas J. Kenney, U. S. Atty., and Robert W. Kernan, Asst. U. S. Atty., on brief), for appellee.
Before BRYAN and BELL, Circuit Judges, and BARKSDALE, District Judge.
PER CURIAM:


1
Accumulated earnings taxes under §§ 531-533, Internal Revenue Code of 1954 were assessed by the Commissioner against Fenco, Inc. who now appeals the judgment of the District Court upholding the assessment. Whether "the earnings and profits of [the] corporation [were] permitted to accumulate beyond the reasonable needs of the business * * * to avoid the income tax with respect to shareholders" was in this case largely a factual determination. The findings of the trial court are certainly not "clearly erroneous" and we accept them. Rule 52, F.R.Civ.P. Nor do we observe fault in the principles of law the Court stated or as it applied them. We affirm for the reasons given by the District Judge in his written opinion, reported as Fenco, Inc. v. United States of America, 234 F. Supp. 317 (D.C.Md. 1964).


2
Affirmed.